internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-103418-01 cc psi b7 district_director taxpayer’s name taxpayer’s identification no years involved date of conference no conference held legend reservoir state a a b project b c project c d e f tam-103418-01 issue does the vaporization of oil in the apex and expanded gas cap regions of the reservoir constitute a qualified tertiary_recovery_method for purposes of sec_43 of the internal_revenue_code conclusion the vaporization of relict oil and condensate in the apex and immobile oil and condensate in the portion of the expanded gas cap unswept by the cyclic gas injection is a qualified tertiary_recovery_method not described in sec_1_43-2 of the income_tax regulations or in a revenue_ruling accordingly the vaporization project is a qualified tertiary recovery project because it otherwise meets the requirements of sec_43 and the regulations thereunder because however project c is used to implement more than one qualified_enhanced_oil_recovery_project the vaporization project and the miscible injection projects and also is used for other activities the waterflood project and the cyclic gas injection project any costs paid_or_incurred during a taxable_year for project c are required under sec_1_43-4 first to be allocated among the qualified projects and the other activities to determine the qualified_enhanced_oil_recovery_costs for the taxable_year the qualified_enhanced_oil_recovery_costs then must be allocated among the qualified projects to determine the qualified_enhanced_oil_recovery_costs for each project for the taxable_year any reasonable allocation method may be used facts taxpayer is engaged in the production of oil_and_gas from the reservoir which is located in state the gas cap of the reservoir at the time of discovery contained gas relict oil and condensate in the gaseous state as gas migrated to the apex and oil drained downward the gas cap of the reservoir expanded relict oil remained in the gas cap at the apex of the reservoir prior to a taxpayer initiated several projects to maximize the recovery_of oil from the reservoir since production began taxpayer has re-injected gas recovered from the crude_oil into the expanded gas cap to maintain pressure cyclic gas injection a waterflood project also was initiated in those areas of the reservoir that lacked sufficient gas cap pressure support in addition several miscible gas injection projects have been implemented as the gas oil ratio increased in the produced oil taxpayer needed additional gas handling facilities a was initiated in b project b was initiated in c to increase the gas handling capability of the surface facilities project c which is the subject of this ruling was approved in c and was fully commissioned in d project c involves the tam-103418-01 acquisition of tangible_property and well drilling activities that may relate to all of the projects implemented by taxpayer taxpayer uses project c to process gas for re-injection in connection with its cyclic gas injection project its miscible gas injection projects and its waterflood project taxpayer’s miscible gas injection projects are qualified enhanced oil recovery projects since e taxpayer has injected processed lean gas from project c into the reservoir to vaporize relict oil and condensate in the apex and immobile oil and condensate in the portion of the expanded gas cap unswept by the cyclic gas injection the vaporization project vaporization of oil is one of the benefits of the cyclic gas injection consequently some vaporization of oil has been occurring in the reservoir since production began the incidental vaporization of oil that occurs as a result of cyclic gas injection is separate and distinct however from vaporization of oil as an enhanced oil recovery method as an enhanced oil recovery method vaporization of oil involves the injection of lean hydrocarbon or nonhydrocarbon gas into the reservoir the injected gas is undersaturated at reservoir conditions as the gas migrates through the reservoir from the injection wells to the producing wells it remains in constant contact with a residual hydrocarbon liquid phase ie oil fluids in the original and expanded gas caps the injected gas will have a tendency toward thermodynamic equilibrium with the residual hydrocarbon liquids with which it comes into contact this is a continuous process as the gas cycles through the reservoir the net result of this equilibrium reaction is to enrich the cycled gas by vaporization of intermediate and heavier hydrocarbons from the liquid phase into a vapor phase taxpayer represents that the vaporization project is expected to result in the recovery_of more than d barrels of oil which otherwise would not have been recovered law and analysis sec_43 provides a credit in an amount equal to percent of certain costs paid_or_incurred by a taxpayer in connection with a qualified_enhanced_oil_recovery_project sec_43 defines the term qualified_enhanced_oil_recovery_project to mean any project that involves the application in accordance with sound engineering principles of one or more qualified tertiary recovery methods as defined in sec_193 that reasonably can be expected to result in a more than insignificant increase in the amount of crude_oil that ultimately will be recovered is located within the united_states within the meaning of sec_638 and with respect to which the first injection of liquids gases or other matter commences after date sec_1_43-2 defines the term qualified tertiary_recovery_method to mean any one or combination of the tertiary recovery methods described in sec_1_43-2 or a method not described in sec_1_43-2 which has been determined by revenue_ruling to be a qualified tertiary_recovery_method a taxpayer may request tam-103418-01 a private_letter_ruling that a method not described in sec_1_43-2 or in a revenue_ruling is a qualified tertiary_recovery_method generally the methods identified in revenue rulings or private letter rulings will be limited to those methods that involve the displacement of oil from the reservoir rock by means of modifying the properties of the fluids in the reservoir or providing the energy and drive mechanism to force the oil to flow to a production well sec_1_43-2 provides that the term qualified tertiary_recovery_method does not include the increase or maintenance of pressure by injection of hydrocarbon gas into the reservoir from which it was originally produced sec_1_43-4 provides that any cost paid_or_incurred during the taxable_year for an asset which is used to implement more than one qualified_enhanced_oil_recovery_project is allocated among the projects in determining the qualified_enhanced_oil_recovery_costs for each qualified_project for the taxable_year similarly any cost paid_or_incurred during the taxable_year for an asset which is used to implement a qualified_enhanced_oil_recovery_project and which also is used for other activities for example an enhanced oil recovery project that is not a qualified_enhanced_oil_recovery_project is allocated among the qualified_enhanced_oil_recovery_project and the other activities to determine the qualified_enhanced_oil_recovery_costs for the taxable_year see sec_1_613-5 any reasonable allocation method may be used a method that allocates costs based on the anticipated use in a project or activity is a reasonable method sec_1_613a-7 provides that a secondary or tertiary process is a process applied for the recovery_of hydrocarbons in which liquids gases or other matter is injected into the reservoir to supplement or augment the natural forces required to move the hydrocarbons through the reservoir however no process that must be introduced early in the productive life of the mineral_property in order to be reasonably effective such as cycling of gas in the case of a condensate reservoir is a secondary or tertiary process enhanced oil recovery methods also referred to as tertiary recovery methods are generally applied to increase or maintain production from mature oil fields the regulations under sec_43 provide that cyclic gas injection that is the maintenance of pressure by injection of hydrocarbon gas into the reservoir from which it was originally produced is not a qualified enhanced oil recovery method similarly in describing secondary and tertiary production the regulations under sec_613a state that any process that must be introduced early in the productive life of the reservoir to be reasonably effective is not a secondary or tertiary process the petroleum engineering handbook howard b bradley editor-in-chief edition society of petroleum engineers in its references to gas injection pressure maintenance see chapter sec_36 sec_42 sec_43 and sec_44 concludes that generally the optimal time to begin pressure maintenance is early in the life of the reservoir tam-103418-01 since production began taxpayer has re-injected gas recovered from the crude_oil into the expanded gas cap to maintain pressure some vaporization of oil has occurred as a result of this cyclic gas injection and will continue to occur for the life of the cyclic gas injection project the incidental vaporization of oil that has occurred or will occur in the future as a result of the cyclic gas injection is not a qualified tertiary_recovery_method however because cyclic gas injection is not a qualified tertiary_recovery_method on the other hand the vaporization project in this case targets relict oil and condensate in the apex and immobile oil and condensate in the portion of the expanded gas cap unswept by the cyclic gas injection the injection of lean gas into the unswept portion of the reservoir causes the relict oil the condensate and immobile oil to vaporize the movement of the gas to the production wells provides the energy and drive mechanism thus although vaporization of oil is not a tertiary_recovery_method specifically listed in sec_1_43-2 it is a qualified tertiary_recovery_method because it involves the displacement of oil from the reservoir rock by means of modifying the properties of the fluids in the reservoir as well as providing the energy and drive mechanism to force the oil to flow to a production well the vaporization project is a qualified_enhanced_oil_recovery_project within the meaning of sec_43 because it involves the application in accordance with sound engineering principles of one or more qualified tertiary recovery methods that reasonably can be expected to result in a more than insignificant increase in the amount of crude_oil that ultimately will be recovered it is located within the united_states and the first injection of liquids gases or other matter commenced after date in accordance with sec_1_43-3 a petroleum engineer must certify under penalties of perjury that the vaporization project meets the requirement of sec_43 the petroleum engineer’s certification must include an adequate delineation of the portions of the reservoir that were not swept and will not be swept by the cyclic gas injection project and the waterflood project because project c is used in connection with the cyclic gas injection project and the waterflood project neither of which is a qualified_enhanced_oil_recovery_project as well as the miscible injection projects and the vaporization project all of which are qualified enhanced oil recovery projects sec_1_43-4 requires that costs associated with project c for a taxable_year first must be allocated among the qualified projects the miscible injection projects and the vaporization project and the other activities the cyclic gas injection project and the waterflood project to determine the qualified_enhanced_oil_recovery_costs for the taxable_year the qualified_enhanced_oil_recovery_costs then must be allocated among the qualified projects to determine the qualified_enhanced_oil_recovery_costs for each project for the taxable_year caveat s tam-103418-01 a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
